OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                          AUSTIN




                                    .,
xr. ohor. H. Sl8ugk~er
oounty Attorney
naxtln oounty
Stanton, Texacar

Dear Xr. 8laughtom
.~.


         .
  Mr. C&IS. Ii.Slaughter, Maroh 20, 1939, page ,f2



                   Prlrllege from arrest means just that;
  1% f0 8 Nvil~~    ~6 a& a ?ight and must be aonforrpd 011
  the De-on ala-n& it, .ithu by the Constitution 3 the
' lms of this St&s. Waithu tha ConrtltatlonJIO~& 18wa
  Of the State ai %XM DrotidO that at2 elootlon ovrk 8bll
  be pri+ilegeb             duringhis attendanae.rt
                  from arrest                    aa eleo-
  tion, although it 38 so prorldedia mm rktiu one of
  uhioh 2s Pmmsylraoia.    Nattu ai BleOtiaa QdoUS,       1 Brew-
  st?~ (Pa) X82; 6 Ca J., 366.
                  The qurat’ion or pclvlle~~ rrca arrest,but
  not the qUO#tloaraisedby nor ir bison&rod    ln voluao4 ok
  Term Jk?i8prudonoo  at p8g0 746,aad by the Supmaa Courtot
  Tar+8 in the aaso of Oontryvs. aritiith,87 TWX; 462. Jw
  thi8 raa8oa. me mustlook to $hr dooidonr or the 0ourt8
  in other jurlsdiotlonr for guMano~.
                                                                        -   ,

                    m62I thopdm UJ aOOti0~   OiUk   did OQU
 within the*rango of Artto SCZS qwted above, ho uoald not
 bo fq'lfilsgod from.arrostan&orthe fahtb puotod,~baoause
 'the aoaml88lonor the 0rr0nre or lh a o tlq ri~tfmy   bird8        I
  18bythe laws oS Toxarnadeamlsdammor           a orim,a&
                caverodby the Uorwald~Art~al~ doe8 5ot
  tileprprlvllogs
  utead to orfmea, but ooWr8 otir pritil8g8 trca oivril
  U?OSttr. will1ams0nTO* u5ltod eator! (1907) 807 u. S.,
  468, 86 L* Ed., 878, 63 Sop. at. Bep. ias.
                     The 8oolpIof tdo pirilo&. ext05d.d by
  the terns wtroa80n,felony aad brmah of peaa@ ha8 8 resy
  lntuert~6 baokgrouad,whioh IS dlacuoseed’fn       the oua M
  Oo a .l ml, Bullmrd    V’I* ICooperof Jail (3.877) 4 1. II* 00
  Pa. MO. That oa8e was orm wherrtna m(LBberoi the &non&
  A88arnbly wa8 arrested on a olmrge of la b 6a Sla mea atnd it
  was irulstad t&t, by tirtuo of the oonstitutia1 ptari8105
  exeaapt~ men&u8 of the gO5Ual l8rrzPblyfm          azrO&, ox-
  0-t   in 0a8f38 0f *tmauon, rsloay, riolatlon of hl8 oath of
  oftloo, a5d breaoh or sumby of-the ~oaoo,~ ho was -0,
  aad entitled to be disohar~ed. mdi56       tb8t the -ty
  ooold be olaiaed o5ly in oltll oases, the.ooWt 8aM
                     wm oo58tltutlo5alprlrlleip olalmd
         by the relator i# borMwed trap the @ti@W@
         olahed by an4 aaoordbd to mmberl Of *b mthh
         Parllamaat. me80 pr2rllege8war0 rooosnla~ anb
Xr. Chas. I$. Slaughter, Xasoh 20; 1959, pa@                    #3




        enJoyed ln Pma8ylvania bettor0a~& mitt
-       oomtitution had                  been mlopted.    Sw    Ja
        pa*        or op1~ooamo5           law. The prlvlleg& from

                        et ltroTAgrlrilQ~0                 ooJdno6bo
        z&o         dF wlthfda5youtala   uaftr                an6 tar
        thl8rwaoa the framersof the Y.d:rel                          U&nst$kr-
                    the olau8ddetllqg what                           the
                              aoabua          of Congr~r 8hoald bo            and
                       whloh they-               mot a04 TM objd
                                                    n8
    .   not to OMato thB prlylloge~ therein uprured,
        torth~~~establlsho&byoaraoMm
        la wb utr a thto
                      e nndu
                         r      them luta saa ndfix
        limitawithisubtohkbey ahoul6bo .o&n&
        Tjnlmr a $Sta t88r o x lo tha
                                  nd .a a tioa an&
                                                 a stl-
        talon; a ndlM uted 8la a oa lilms
                                     r   ina ll th e ir
        0oMtltutioaa; Am tb objeot WalS to limit the
        plTllqp  fromarrost to that thoa djq6a   by
        aoabus oi tho BritldaPuliaicutt, and as.t&
        saaoIaagua~.lae~~l~a8                         hadberaadopted
        in BaglaM to uproar the olYamm8 for mhloh
        P08&#0rS       Of   PUii43MBt         8Otid b0 8??08tOd, to-
        titt        ~Wemon,Y~o5y                and breaohe8 of the
        9-Q@*      l   it   fo llo r n    thaiall o fto nso 8   in   B a g la d,
        ikprdmded   in'the wor6s broaoh
                                      of the
                                      -J?+
        ueexoe~te4trcm theprl~~fromarres                                  .
        Blaokatoie'MjB therei1 no pieoe&ent ior say’
        auoh prlrlle6. but oaly in olvil suitm. . . .
        Itraybe 8&y        oonokdM-that tbo prl*ilqo
        tm   8PteSt i5 ksrim’18,    15 m OISI,     -tU
        thaathe mm0 privilege lnZk@nnd.          llooannot,
        by,a llbual ooaotruotionof the lm(puga of
        OPTCCmstftutiOS, Mb?&      tha pl-itiO@S       Ot Oar
        1i~81dOM             boyoad those .fax’aerly        enjoyad by
        ~or8O?thbPar~~errtfn~usb.~o8~,
        cO58t. MO. 865. m0   rda&n Of the bw    18 its
                       there la great ream311 r0r prim-
                                   -ta           rmm biTll    detentlon8
        and arraste, ther.18                  5650 to? ShieldiB6   thOa
        from appreheasfoa for odmt48 agaimt                     the pea00
        aml dignity Of the Stat..=
         --_.
    .-




I&. ohas. If.slaughtir,
                      ltarohm, 1959, pa80 #4




                  Therefore,
                           it 18 the opfnlas 0.fthi,
dapUtiiaOntthat tb anSU'O?t0 m   qW8tiaa id 00, an
llootlonolerk la not Fdvil6SOd fro8 urmt- aaU that lm
doea sot oonmnadutho Ma60 of Art1010   SOZS,Bdrid
citir 8tcrtUtOSOf TaXaS, l988.
                                      .




                                       &818tUlb
Jl&8
                                                  ._